PER CURIAM.
Our review of the decision of the Court of Appeals reveals that the case was decided by that court on the basis of the principle of “prior non-conforming use,” an issue not raised or briefed by the parties to this action and not supported by the record. Accordingly, the decision of the Court of Appeals is vacated and the. *310case is remanded to that court for further consideration of the issues raised by the appellant in her brief filed in the Court of Appeals.
Vacated and remanded.